Citation Nr: 1440771	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from April 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans law Judge.  In May 2014 his representative requested that the Veteran's hearing be changed from to a Board hearing at the local RO.  In May 2014, the Veteran was notified that his requested hearing was scheduled for July 2014.  However, the Veterans' Appeals Control and Locator System (VACOLS) system reflects that the Veteran cancelled his hearing.  38 C.F.R. § 20.704(e) (2013).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The reopened issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In final decision issued in June 1970, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

2.  Evidence added to the record since the final June 1970 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The June 1970 decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(b) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 1970, the RO denied service connection for hearing loss.  At such time, the Veteran's service treatment records,  lay statements, and an April 1970 VA examination were of record.  The RO noted that the Veteran's enlistment physical examination revealed bilateral hearing loss, and determined that service connection was not warranted for hearing loss as the evidence of record established that such existed prior to service and were not aggravated by service.      

In June 1970, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for bilateral hearing loss was received until April 2010, when VA received his application to reopen such claim.  Therefore, the June 1970 rating decision is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(b) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the June 1970 decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the June 1970 rating decision consists of post-service treatment records, an April 2013 VA examination, and the Veteran's statements.  The newly received treatment records includes a September 2010 record from Dr. McGee in which the Veteran's physician noted the Veteran's report of in-service noise exposure to weapons.  Dr. McGee further noted the Veteran's in-service audiograms, to include a November 1965 induction examination that revealed high frequency sensorineural hearing loss.  He commented that an examination marked 'separation' and revealed completely normal hearing was confusing as such would be highly unusual and there was no way the Veteran's hearing could have improved during service.  Dr. McGee diagnosed bilateral symmetrical notched high frequency sensorineural hearing loss.  He noted that such was multifactorial with elements of presbycusis and noise-induced hearing loss, and stated that all of the noise to which the Veteran was exposed in his lifetime was potentially culpable.  Dr. McGee opined that, given the intensity and duration of noise exposure in the military, it was more probable than not that a significant portion of his hearing loss was caused by such noise exposure. 

In light of Dr. McGee's opinion relating the Veteran's bilateral hearing loss, in part, to his claimed in-service noise exposure, the Board finds that new and material evidence sufficient to trigger VA's duty to assist has been received.  See Shade, supra.  Therefore, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the record shows that a November 1964 enlistment examination revealed pure-tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-5
5
40
LEFT
20
5
-5
5
25

However, service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Therefore, the conversion of the pure-tone thresholds noted at the time of the November 1964 enlistment examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
15
45
LEFT
35
15
5
15
30

A November 1965 pre-induction examination noted that the Veteran had bilateral hearing loss at the time of entrance into the military.  In this regard, pure-tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
10
50
LEFT
0
-10
-10
20
50

Again, such audiometric findings must be converted to ISO units.  Therefore, the conversion of the pure-tone thresholds noted at the time of the November 1965 pre-induction examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
20
55
LEFT
15
0
0
30
55

The Veteran's February 1968 separation examination revealed pure-tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
-
10
LEFT
5
5
10
-
20

The Veteran entered active duty in April 1966; however, there was no entrance examination performed.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Therefore, since there was no examination conducted at the time the Veteran entered active duty in April 1966, the Board finds that bilateral hearing loss was not noted on entry and, thus the presumption of soundness attaches. 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In April 2013, the Veteran was afforded a VA examination so as to determine the nature and etiology of his bilateral hearing loss.  At such time, the examiner noted the audiograms of record; however, it does not appear that he recognized that the 1964 and 1965 audiograms had not been converted to ISO units.  He recognized the Veteran's in-service and post-service noise exposure, and determined that the Veteran clearly and  unmistakably had a high frequency hearing loss in both ears prior to military service.  The examiner further found that the Veteran's separation examination should be considered invalid as it showed normal hearing after two previous tests show an undeniable hearing loss.  He observed Dr. McGee's aforementioned September 2010 opinion, but cited the Institute of Medicine, National Academy of Sciences, finding that there is "no sufficient scientific basis for the existence of delayed-onset hearing loss."  The examiner concluded that, without a valid separation examination or hearing tests from his civilian employers, it is not possible to determine if the Veteran's pre-existing hearing loss was aggravated by military service without resort to speculation.

The Board finds that, as the April 2013 VA examiner could not reach an opinion without resorting to speculation, the Veteran should be afforded a new VA examination to determine if his bilateral hearing loss clearly and unmistakably pre-existed service and, if so, whether such was clearly and unmistakably not aggravated by service, taking into consideration the conversion of the 1964 and 1965 audiograms to ISO units, and Dr. McGee's opinion. 

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his bilateral hearing loss.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should opine whether there is clear and unmistakable evidence that the Veteran's bilateral  hearing loss pre-existed his military service.  In this regard, the examiner should consider the conversion of the pre-service 1964 and 1965 audiograms to ISO units.  

(a)  If there is clear and unmistakable evidence that bilateral hearing loss pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's bilateral hearing loss, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(b)  If there is no clear and unmistakable evidence that bilateral hearing loss pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's in-service noise exposure.  

In reaching these conclusions, the examiner should specifically consider Dr. McGee's September 2010 opinion and the VA examiner's April 2013 opinion, to include both professionals' conclusion that the February 1968 separation examination was invalid. 

The examiner should also consider the Veteran's lay statements regarding in-service and post-service noise exposure, the onset of his hearing loss, and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.    

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


